843 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.John B. SHERMAN, Respondent.
No. 87-6176.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1988.

Before MERRITT and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
SUPPLEMENTAL JUDGMENT ENFORCING A SUPPLEMENTAL ORDER OF THE

NATIONAL LABOR RELATIONS BOARD

2
This Court having on 11 October 1984, entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board, the Board, on 8 September 1987, issued its Supplemental Decision and Order fixing the amount of backpay due the discriminatees and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


3
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondent, John B. Sherman, Deland, Florida, his agents, successors, and assigns, make whole the discriminatees named below by payment to them of the amounts following their names, plus interest to be computed in the manner prescribed in New Horizons for the Retarded,1 and accrued to the date of payment, minus tax withholdings required by law.


4
Mary Camaj         $5,330.00
Sue Gibser          8,610.00
David Hillebrandt   6,837.00
Gene Miller         3,635.50
Howard Shunk          320.00
Edward Taylor       6,436.00
Jeffrey Wnowiecki   3,139.04
Marie Paremba       6,000.00



1
 In accordance with the Board's Decision in New Horizons for the Retarded, 283 NLRB No. 181 (May 28, 1987), interest on and after 1 January 1987 shall be computed at the "short-term Federal rate" for the underpayment of taxes as set out in the 1986 amendment to 26 U.S.C. Sec. 6621.  Interest on amounts accrued prior to 1 January 1987 (the effective date of the 1986 amendment to 26 U.S.C. Sec. 6621) shall be computed in accordance with Florida Steel Corp., 231 NLRB 651 (1977)